           Case 3:19-mc-01097 Document 1 Filed 07/30/19 PageID.1 Page 1 of 2


 1
 2
 3                                                          FILED
 4
                                                             JUL 3 0 2019
 5
                                                       CLERK US
 6                                                  SOUTHERN DIS
                                                   BY
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   In the Matter of Attorneys Suspended or            Case No.:   [q ~t(t/7
12   Disbarred by the State Bar of California,
                                                        Order to Show Cause
13
14
15
16         The Court has received notice that the following attorneys have been disbarred,
17   suspended, or placed on the inactive list by the State Bar of California:
18
19         Suspension:
20         Tyler Thomas Wilkinson (CA Bar #225365)
21
22         Involuntary Inactive Enrollment:
23         David Ripley Shaub (CA Bar #032322)
24
25         Pursuant to Civil Local Rule 83.3(c)(l)(a), only attorneys who are active members
26   in good standing of the State Bar of California may be admitted to and continue
27   membership in the bar of this Court.
28
                Case 3:19-mc-01097 Document 1 Filed 07/30/19 PageID.2 Page 2 of 2


 1              Therefore, pursuant to Civil Local Rule 83.5(d), the Court hereby orders the listed
 2     attorneys to show cause in writing, within thirty (30) days of the service of this order, why
 3    they should not be suspended or disbarred from practicing in this Court. If an attorney
 4     opposes the imposition of discipline, his written response must establish one or more of
 5    the following:
 6              (i)     the procedure in the other jurisdiction was so lacking in notice or
                        opportunity to be heard as to constitute a deprivation of due process;
 7
 8              (ii)    there was such an infirmity of proof establishing the misconduct as to
                        give rise to a clear conviction that the Court should not accept as final
 9
                        the other jurisdiction's conclusion(s) on that subject;
10
                (iii)   imposition of like discipline would result in a grave injustice; or
11
12              (iv)    other substantial reasons exist so as to justify not accepting the other
                        jurisdiction's conclusion(s).
13
14              CivLR 83.5(d). In addition, at the time the response is filed, the attorney must
15    produce a certified copy of the entire record from the other jurisdiction or bear the burden
16    of persuading the Court that less than the entire record will suffice. Id.
17              The Clerk of the Court is directed to serve a copy of this order by mail upon each of
18   11 the   listed attorneys at the address indicated in this Court's attorney maintenance records.
19
20              IT IS SO ORDERED.
21
22
23 lloated:
                         -1,1), ✓(~                              l6'w( A.~ tf1 ,tt,V'
                                                         LARRY ALAN BURNS, Chief Judge
24
                                                         United States District Court
25
26
27
28

                                                         2
